[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                            FILED
                             ________________________                 U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                            JULY 13, 2001
                                     No. 00-12540                        THOMAS K. KAHN
                               ________________________                       CLERK

                         D. C. Docket No. 94-02700-CV-ODE-1

SALVADOR MAGLUTA,

                                                                   Plaintiff-Appellant,

                                             versus

F.P. SAM SAMPLES, MICHAEL W. GARRETT,
FRED STOCK, MICHAEL BELL, JOEL KNOWLES, et al.,

                                                                   Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________
                                   (July 13, 2001)

Before CARNES, COX and NOONAN*, Circuit Judges.

PER CURIAM:




       *
               Honorable John T. Noonan, Jr., U.S. Circuit Judge for the Ninth Circuit, sitting by
designation.
                                   I. BACKGROUND

       In April 1991, Salvador Magluta was indicted in the Southern District of

Florida on various charges involving cocaine trafficking. The United States Marshals

Service apprehended Magluta in October 1991 and placed him in federal custody.

Following his arrest, Magluta was held in three different federal facilities — first in

Miami, then in Talledega, and later in Atlanta — before reaching trial in 1996. He

was acquitted.

       Magluta filed this Bivens1 action in 1994 during his pretrial detention at the

United States Penitentiary in Atlanta. The complaint asserts a variety of constitutional

claims relating to the conditions of his confinement against fourteen federal officials.

The defendants filed a Rule 12(b) motion to dismiss. The ten non-resident defendants

sought dismissal on Rule 12(b)(2) grounds asserting lack of personal jurisdiction; the

four Georgia residents sought dismissal on 12(b)(6) grounds, asserting failure to state

a claim and, alternatively, qualified immunity. The district court dismissed the ten

non-resident defendants, concluding that they were not subject to the jurisdiction of

the court. We previously affirmed that dismissal.




       1
               See Bivins v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403
U.S. 388, 91 S. Ct. 1999 (1971).

                                             2
         Four defendants remain: F.P. Sam Samples, Michael W. Garrett, Fred Stock,

and Michael Bell. Samples and Garrett are alleged to have been the Regional Director

and Deputy Regional Director, respectively, of the Bureau of Prisons (Southeast

Regional Office). Stock and Bell are alleged to have been the Warden and Associate

Warden, respectively, at the United States Penitentiary in Atlanta, Georgia.

         All of Magluta’s claims relate to the conditions of his confinement as a pretrial

detainee. The centerpiece of his complaint, and his brief on appeal, is his Fifth

Amendment due process claim. The complaint alleges that he was placed in solitary

confinement — the “hole” — through a series of detention orders at four different

federal prisons, including Atlanta, for cumulatively more than 721 days. Magluta

alleges this lengthy and harsh pretrial detention was solely for the purpose of

punishment or retribution, was not justified by any legitimate institutional concerns,

and was imposed by various detention orders without notice, a hearing, or meaningful

review.     This, Magluta alleges, violates the Due Process Clause of the Fifth

Amendment.

         The district court dismissed all claims against the four resident defendants

pursuant to Fed. R. Civ. P. 12(b)(6), concluding that the complaint failed to state a

claim.




                                             3
                                  II. ISSUES ON APPEAL

       Magluta’s brief on appeal argues that the complaint alleges five viable

constitutional claims with sufficient particularity to survive 12(b)(6) dismissal.

Magluta’s brief characterizes the claims as follows.                 Count One is the Fifth

Amendment due process claim based upon Magluta’s lengthy and harsh pretrial

detention. Count Two alleges a due process and Eighth Amendment claim based upon

the deliberate indifference prison officials demonstrated to Magluta’s serious medical

needs and the conditions of his pretrial detention. Count Four alleges a violation of

the Free Exercise Clause of the First Amendment. Count Five asserts a due process

claim based upon the totality of the circumstances of Magluta’s pretrial detention.

Count Six is said to be based upon the First Amendment right of access to the courts,

and alleges that the conditions of Magluta’s confinement were imposed in retaliation

for his having filed lawsuits challenging the conditions of his confinement.

       The defendants argue that the district court correctly concluded that the

complaint fails to state a claim and, alternatively, that they are entitled to qualified

immunity because the rights asserted were not clearly established.2

                              III. STANDARD OF REVIEW


       2
               The district court did not address the issue of qualified immunity, apparently
finding it unnecessary to do so because of its conclusion that the complaint failed to state a
claim.

                                                 4
      We review de novo a dismissal for failure to state a claim, and a complaint may

not be dismissed under Fed. R. Civ. P. 12(b)(6) “unless it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 102 (1957).

                                  IV. DISCUSSION

      Our first task is to determine whether “it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim[s] which would entitle him to relief.”

Id. In making this decision we must respect the rule that heightened specificity is

required in civil rights actions against public officials who may be entitled to qualified

immunity. See Oladeinde v. City of Birmingham, 963 F.2d 1481, 1485 (11th Cir.

1992); GJR Invs., Inc. v. County of Escambia, 132 F.3d 1359, 1367 (11th Cir. 1998).

In this case our task is a daunting one.

      The complaint is a quintessential “shotgun” pleading of the kind we have

condemned repeatedly, beginning at least as early as 1991. It is in no sense the “short

and plain statement of the claim” required by Rule 8 of the Federal Rules of Civil

Procedure. FED. R. CIV. P. 8(a)(2). It is fifty-eight pages long. It names fourteen

defendants, and all defendants are charged in each count. The complaint is replete

with allegations that “the defendants” engaged in certain conduct, making no

distinction among the fourteen defendants charged, though geographic and temporal


                                            5
realities make plain that all of the defendants could not have participated in every act

complained of. Each count incorporates by reference the allegations made in a section

entitled “General Factual Allegations” — which comprises 146 numbered paragraphs

— while also incorporating the allegations of any count or counts that precede it. The

result is that each count is replete with factual allegations that could not possibly be

material to that specific count, and that any allegations that are material are buried

beneath innumerable pages of rambling irrelevancies.                 This type of pleading

completely disregards Rule 10(b)’s requirement that discrete claims should be plead

in separate counts, see Anderson v. Dist. Bd. of Tr., 77 F.3d 364, 366-67 (11th Cir.

1996), and is the type of complaint that we have criticized time and again. See, e.g.,

BMC Indus., Inc. v. Barth Indus., Inc., 160 F.3d 1322, 1326-27 n.6 (11th Cir. 1998);

GJR Invs., Inc., 132 F.3d at 1368; Pelletier v. Zweifel, 921 F.2d 1465, 1518-19 (11th

Cir. 1991).3

       In the past when faced with complaints like this one, we have vacated

judgments and remanded with instructions that the district court require plaintiffs to

replead their claims. See Cesnik v. Edgewood Baptist Church, 88 F.3d 902, 910 (11th

Cir. 1996). That is the appropriate disposition here.

       3
               We have held that district courts confronted by such complaints have the inherent
authority to demand repleader sua sponte. See Johnson Enters. of Jacksonville, Inc. v. FPL
Group, Inc., 162 F.3d 1290, 1332 n.94 (11th Cir. 1998); Fikes v. City of Daphne, 79 F.3d 1079,
1083 n.6 (11th Cir. 1996).

                                               6
      We are unwilling to address and decide serious constitutional issues on the basis

of this complaint. We could perhaps decide whether some of these claims were

subject to dismissal under Rule 12(b)(6), leaving for another day a decision about

other claims following repleading on remand. Piecemeal adjudication of that kind,

however, does not promote judicial efficiency. And the toleration of complaints such

as this one “does great disservice to the administration of civil justice.” Johnson

Enters. of Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1332 (11th Cir.

1998).

      We express no opinion on the merits of Magluta’s constitutional claims beyond

saying that we suspect that Magluta’s Fifth Amendment due process claim, if alleged

with sufficient specificity, might not be subject to dismissal under Rule 12(b)(6). We

also suspect (but need not decide) that this complaint lacks the requisite specificity.

      For all of these reasons, we vacate the judgment dismissing the action and

remand. On remand the district court should enter an order striking the complaint and

require a repleading of all claims in a complaint that respects the requirements of Rule

8 and the heightened pleading requirement for cases such as this one.

      VACATED AND REMANDED WITH INSTRUCTIONS.




                                           7